DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US PGPub 20190123771) in view of Alicioglu et al. (US PGPub 20200136588), all references of record.
As per claim 1:

A filter circuit (multiplexer of Fig. 3) configured to be connected to an antenna terminal (common terminal Tant), the filter circuit comprising: 
a first filter (high-pass filter HPF 24a) including an LC circuit (inductor L21 and capacitors C21-23) in which a first frequency band is a pass band and a frequency band not higher than the first frequency band is an attenuation band (being a high-pass filter, the attenuation band is at the lower end, and the pass band is at the higher end, as is illustrated in Fig. 4 regarding terminals T3 & T2), the first filter comprising a shunt-connected series circuit including an inductor and a capacitor (inductor L21 and capacitor C22); 
and a second filter (low-pass filter LPF 24b or high-pass filter HPF 26) that attenuates at least part of one of a second frequency band (band encompassed in T2 is 3.1-4.2 GHz, para [0037]) and a third frequency band (band encompassed in T3 is 4.5 GHz and above, para [0037]), the second frequency band and the third frequency band being included in the first frequency band (first frequency band is the passband of a high-pass filter, that is above ~3 GHz, as seen in related Fig. 5), the third frequency band being higher in frequency than the second frequency band (as seen in Fig. 4), wherein the first filter is arranged closer to the antenna terminal than the second filter (as seen in Fig. 3), and an attenuation of the first and second filters is greater than -10dB at a frequency band not higher than the first frequency band (As seen in Fig. 4, attenuation at terminal 2 (T2) has a greater than -10dB for frequencies below the first frequency band).

a second filter that attenuates at least part of one of a second frequency band and a third frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator,
and that an attenuation of the first filter is greater than -10 dB at a frequency band not higher than the first frequency band.
	Alicioglu discloses in Fig. 2:
A band pass filter for use in a multiplexer (para [0001]) wherein the band pass filter may be used for a frequency band between 3.3 GHz to 4.2 GHz (passband 316 in the n77 band, para [0027], as seen in related Fig. 3b) with steep roll-offs for adjacent bands (para [0027]), wherein the filter attenuates at least part of one of a second frequency band and a third frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator (para [0023] & [0030]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the bandpass filter of Alicioglu in place of the low pass filter of Takeuchi et al. to provide the benefit of steep roll-offs at the upper and lower cutoff frequencies, particularly for providing isolation between the n77 and n79 bands (para [0024] & [0027])
	It would have been further obvious for the first filter of Takeuchi et al. to have an attenuation greater than -10 dB at a frequency band not higher than the first frequency band to provide the benefit of improving the isolation of between terminal T1 and terminals T2-3, as is well-understood in the art, and as per the function of a high pass 

	As per claim 2:
	Takeuchi et al. discloses in Figs. 3 & 4:
		the first filter is a high pass filter (HPF 24a).
	
	As per claims 3 & 4:
	Takeuchi et al. discloses in Figs. 3 & 4:
the first frequency band is a frequency band not lower than 3 GHz (3.1-4.5 GHz, para [0037]).
	
	As per claims 5-7:
	Takeuchi et al. discloses in Fig. 4:
The attenuation of the first and second filters is greater than -10 dB at a frequency band not higher than the first frequency band.
	Takeuchi et al. does not disclose:
an attenuation of the first filter is greater than -10 dB at a frequency band not higher than the first frequency band.


	As per claims 8 & 9:
	Takeuchi et al. discloses in Figs. 3-4:
the second frequency band is a frequency band between 3.3 GHz and 4.2 GHz inclusive (para [0037]).

	As per claims 10 & 11:
	Takeuchi et al. discloses in Figs. 3-4:
the third frequency band is a frequency band between 4.4 GHz and 5.0 - 36 -GHz inclusive (para [0037]).

	As per claims 12 & 13:
	Takeuchi et al. does not disclose:
the second frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive, and the third frequency band is a frequency band between 5.15 GHz and 7.125 GHz inclusive.
	Alicioglu discloses:

	At the time of filing, it would have been obvious to one of ordinary skill in the art for form the filters such that the second frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive, and the third frequency band is a frequency band between 5.15 GHz and 7.125 GHz inclusive, as the frequency bands of operation in a multiplexer are a design parameter based on the desired bands of operation, with n77, n78, n79, 5 GHz ISM, and 5 and 6 GHz WIFI (e.g. 802.11p & 802.11ax) bands being well-known in the art as potential bands for the operation of multiplexers.

	As per claims 17 & 18:
	Takeuchi et al. discloses in Fig. 3 & 4:
	A filter device comprising: a first filter circuit (HPF 24a and HPF 26) and a second filter circuit (BPF formed by HPF 24a and LPF 24b) provided between a common port (common terminal Tant) and a first input/output port (terminal T2) and between the common port and a second input/output port (terminal T3), respectively, and the first filter circuit attenuates Band n77 that is the second frequency band, and the second filter circuit attenuates Band n79 that is the third frequency band (para [0037]).
	Takeuchi et al. does not disclose:
the first filter circuit and the second filter circuit are each a filter circuit as per the filter circuit according to Claim 1.

A band pass filter for use in a multiplexer (para [0001]) wherein the band pass filter may be used for communications involving bands including n77, n78, and n79, para [0020]), with steep roll-offs for adjacent bands (para [0027]), wherein the filter attenuates at least part of one of a second frequency band and a third frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator (para [0023] & [0030]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use bandpass filters of the form of Alicioglu in place of the band-specific low pass and high pass filters of Takeuchi et al. (LPF 24b and HPF 26) to provide the benefit of steep roll-offs at the upper and lower cutoff frequencies, particularly for providing isolation between the n77 and n79 bands (para [0024] & [0027]).
It would have been further obvious for the first filter of Takeuchi et al. to have an attenuation greater than -10 dB at a frequency band not higher than the first frequency band to provide the benefit of improving the isolation of between terminal T1 and terminals T2-3, as is well-understood in the art, and as per the function of a high pass filter in a band pass filter, where it is well-understood in the art that a band pass filter formed from a high pass filter and a low pass filter in series provides a passband between the frequencies attenuated on the low end by the high pass filter (corresponding to filter 24a of Takeuchi), and frequencies attenuated on the high end by the low pass filter (corresponding to filter 24b of Takeuchi).


	As per claim 19:
	Takeuchi et al. discloses in Fig. 3 & 4:
the first filter of the first filter circuit is the same filter as the first filter of the second filter circuit.

	As per claim 20:
	Takeuchi et al. discloses in Fig. 3 & 4:
a low pass filter (LPF 22) that makes up a diplexer with the first filter, the low pass filter allowing a signal of a fourth frequency band not higher than 3 GHz to pass (as seen for the signal at terminal 1, T1 in Fig. 4).
	Takeuchi et al. does not disclose:
a band pass filter that allows a signal of the fourth frequency band to pass, the band pass filter being connected to the low pass filter.
	Alicioglu discloses in Fig. 2:
A band pass filter for use in a multiplexer (para [0001]) wherein the band pass filter provides steep roll-offs for adjacent bands (para [0027]), wherein the filter attenuates at least part of one of a second frequency band and a third frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator (para [0023] & [0030]).

	As a consequence of the combination, the combination discloses a band pass filter that allows a signal of the fourth frequency band to pass, the band pass filter being connected to the low pass filter.


Claims 1-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US PGPub 20190123771) in view of Cheon et al. (US PGPub 20200169240), all references of record.
As per claim 1:
Takeuchi et al. discloses in Figs 3 & 4:
A filter circuit (multiplexer of Fig. 3) configured to be connected to an antenna terminal (common terminal Tant), the filter circuit comprising: 
a first filter (high-pass filter HPF 24a) including an LC circuit (inductor L21 and capacitors C21-23) in which a first frequency band is a pass band and a frequency band not higher than the first frequency band is an attenuation band (being a high-pass filter, the attenuation band is at the lower end, and the pass band is at the higher end, as is illustrated in Fig. 4 regarding terminals T3 & T2), the first filter comprising a shunt-connected series circuit including an inductor and a capacitor (inductor L21 and capacitor C22);

	Takeuchi et al. does not disclose:
a second filter that attenuates at least part of one of a second frequency band and a third frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator,
and that an attenuation of the first filter is greater than -10 dB at a frequency band not higher than the first frequency band.
	Cheon et al. discloses in Fig. 8:
A notch filter (300) that attenuates at least part of an adjacent frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator (series resonators can be used to provide a stop-band higher than a pass-band of a filter, para [0076]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the filter of Cheon et al. in place of the low pass filter of Takeuchi et al. to provide the benefit of using the resonance and anti-resonance properties of 
It would have been further obvious for the first filter of Takeuchi et al. to have an attenuation greater than -10 dB at a frequency band not higher than the first frequency band to provide the benefit of improving the isolation of between terminal T1 and terminals T2-3, as is well-understood in the art, and as per the function of a high pass filter in a band pass filter, where it is well-understood in the art that a band pass filter formed from a high pass filter and a low pass filter in series provides a passband between the frequencies attenuated on the low end by the high pass filter (corresponding to filter 24a of Takeuchi), and frequencies attenuated on the high end by the low pass filter (corresponding to filter 24b of Takeuchi).

	As per claim 2:
	Takeuchi et al. discloses in Figs. 3 & 4:
		the first filter is a high pass filter (HPF 24a).
	
	As per claims 3 & 4:
	Takeuchi et al. discloses in Figs. 3 & 4:
the first frequency band is a frequency band not lower than 3 GHz (3.1-4.5 GHz, para [0037]).
	

	Takeuchi et al. discloses in Fig. 4:
The attenuation of the first and second filters is greater than -10 dB at a frequency band not higher than the first frequency band.
	Takeuchi et al. does not disclose:
an attenuation of the first filter is greater than -10 dB at a frequency band not higher than the first frequency band.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to design the first filter of Takeuchi et al. to have an attenuation greater than -10 dB at a frequency band not higher than the first frequency band to provide the benefit of improving the isolation of between terminal T1 and terminals T2-3, as is well-understood in the art, and as per the function of a high pass filter.

	As per claims 8 & 9:
	Takeuchi et al. discloses in Figs. 3-4:
the second frequency band is a frequency band between 3.3 GHz and 4.2 GHz inclusive (para [0037]).

	As per claims 10 & 11:
	Takeuchi et al. discloses in Figs. 3-4:
the third frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive (para [0037]).
As per claims 12 & 13:

the second frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive, and the third frequency band is a frequency band between 5.15 GHz and 7.125 GHz inclusive.
	Cheon et al. discloses:
The notch filter 300 may be used for a frequency band between 4.4 GHz and 5.0 GHz inclusive, and provide isolation from higher frequency bands in a system incorporating frequency bands up to at least 6.3 GHz (paras [0071-0074])
	At the time of filing, it would have been obvious to one of ordinary skill in the art for form the filters such that the second frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive, and the third frequency band is a frequency band between 5.15 GHz and 7.125 GHz inclusive, as the frequency bands of operation in a multiplexer are a design parameter based on the desired bands of operation, with n77, n78, n79, and 5 and 6 GHz WIFI (e.g. 802.11p & 802.11ax) bands being well-known in the art as potential bands for the operation of multiplexers, and the filter of Cheon et al. discloses good isolation between a passband and higher passbands in the 5 GHz spectrum (para [0074]).

	As per claim 14:
	Takeuchi et al. does not disclose:
the second filter is a ladder circuit including a plurality of stages of series-connected acoustic wave resonators and shunt-connected inductors.
	Cheon et al. discloses in Fig. 8:

	As a consequence of the combination of claim 1, the combination discloses the second filter is a ladder circuit including a plurality of stages of series-connected acoustic wave resonators and shunt-connected inductors.

As per claim 16:
Takeuchi et al. does not disclose:
the first filter is a band pass filter, and - 37 -the second frequency band and the third frequency band are within the pass band of the first filter.
	Cheon et al. discloses in Fig. 2:
A band pass filter may be used as a first filter of a circuit comprising second filters wherein the second filter provide for passing a first and second frequency band, wherein the first and second frequency bands are n77 and n79, respectively (para [0053-0054]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first filter to be replaced with a band pass filter as an art-recognized alternative able to provide the same function, as demonstrated by Cheon et al. (para [0053-0054])

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Takeuchi et al. (US PGPub 20190123771) in view of Alicioglu et al. (US PGPub 20200136588) as applied to claim 1 above, and further in view of Taniguchi et al. (USPGPub 20130147678), all references of record.
The resultant combination discloses claim 1 as per the rejection above.
	The resultant combination does not disclose:
the second filter is a ladder circuit including a plurality of stages of series-connected inductors and shunt-connected acoustic wave resonators.
	Taniguchi et al. discloses in Fig. 19:
a ladder circuit (band elimination filter 23j) including a plurality of stages of series-connected inductors and shunt-connected acoustic wave resonators.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the high-pass filter 26 in Takeuchi et al. of the resultant combination with the filter of Taniguchi et al. to provide the benefit of a filter for use in multiplexer circuit as taught by Taniguchi et al. (abstract) that provides the benefit of providing attenuation poles at the resonance frequencies of the parallel arm resonators at the lower edge of the passband of the filter, as is well-understood in the art, and to provide the benefit of reducing inter-modulation distortion, as taught by Taniguchi et al. (para [0060]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Takeuchi et al. (US PGPub 20190123771) in view of Cheon et al. (US PGPub 20200169240) as applied to claim 1 above, and further in view of Taniguchi et al. (USPGPub 20130147678), all references of record.
The resultant combination discloses claim 1 as per the rejection above.
The resultant combination does not disclose:
the second filter is a ladder circuit including a plurality of stages of series-connected inductors and shunt-connected acoustic wave resonators.

a ladder circuit (band elimination filter 23j) including a plurality of stages of series-connected inductors and shunt-connected acoustic wave resonators.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the high-pass filter 26 in Takeuchi et al. of the resultant combination with the filter of Taniguchi et al. to provide the benefit of a filter for use in multiplexer circuit as taught by Taniguchi et al. (abstract) that provides the benefit of providing attenuation poles at the resonance frequencies of the parallel arm resonators at the lower edge of the passband of the filter, as is well-understood in the art, and to provide the benefit of reducing inter-modulation distortion, as taught by Taniguchi et al. (para [0060]).

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
On page 8 of the applicant’s remarks, the applicant argues:
Independent claim 1 has been amended to recite that "an attenuation of the first filter is greater than -10 dB at a frequency band not higher than the first frequency band." This limitation was recited in claim 5, which has now been incorporated into claim 1 and subsequently cancelled. Claim 5 was rejected as being obvious for one of ordinary skill in the art to design the first filter of Takeuchi to have an attenuation greater than -10 dB at a frequency band not higher than the first frequency band to provide the benefit of improving the isolation between terminals 
The examiner respectfully disagrees. Fig. 4 of Takeuchi discloses the signal provided to terminal 2 with the label T2. The passband for T2 is 3.1 GHz-4.2 GHz (para [0037]). Takeuchi discloses the filter for T2 as a bandpass filter comprising a low pass filter (24b) and a high pass filter (24a), the first and second filters, respectively. It is well understood in the art that in a band pass filter formed from a low pass filter and a high 

On page 9 of the applicant’s remarks, the applicant argues:
Independent claim 1 has been further amended to recite that "the first filter comprises a shunt-connected series circuit including an inductor and a capacitor." The examiner interprets Takeuchi as disclosing the first filter, here the high-pass filter HPF (24a) (see, e.g. FIG. 3 of Takeuchi). While Takeuchi discloses an inductor (L21) and capacitor (C22) between a node (N21) and ground (see, e.g. paragraph [0034] of Takeuchi), Takeuchi fails to disclose or suggest the first filter (24a) comprising a 

The examiner respectfully disagrees. Takeuchi discloses these elements L21 and C22, which are a shunt-connected (connected between the series path and ground) series circuit (L21 and C22 are connected in series) of an inductor and a capacitor (inductor L21 and capacitor C22), and that the first filter of Takeuchi has the same structure of the first filter of Fig. 2 of the current application, and as such may be considered to disclose the above limitation.
Applicant arguments are not persuasive, and the rejections of claims 1-19 are sustained.
Claim 20 is further rejected in view of Takeuchi and Alicioglu et al.
Further arguments pertaining to claims 2-20 are not persuasive, as being based upon their dependency to claim 1, as argued above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Samuel S Outten/           Examiner, Art Unit 2843